Citation Nr: 0917866	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1944 to March 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a rating in excess of 30 percent for service-connected 
bronchiectasis.  A timely appeal was noted from that 
decision.

In April 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

The veteran's bronchiectasis is manifested by a productive 
cough without weight loss, anorexia, or frank hemoptysis.  
The forced vital expiratory volume after one second (FEV-1) 
is 72 percent of predicted value and the ratio of FEV-
1/Forced Vital Capacity (FVC) is 66 percent of predicted 
value.  Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO(SB)) is 65 percent of 
predicted value.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchiectasis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Codes 6600, 6601 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2002 and April 2003, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In May 2007, the veteran was notified of the way 
initial disability ratings and effective dates are 
established. 

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his October 2004 
substantive appeal, wherein the veteran discussed his chronic 
cough, frequent hospitalizations, and frequent antibiotic 
therapy.  Actual knowledge is established by his statements 
demonstrating an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, 22 Vet. App. at 
48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Bronchiectasis is evaluated under Diagnostic Code (DC) 6601.  
Under this DC, a 10 percent rating is warranted for symptoms 
of an intermittent productive cough with acute infection 
requiring a course of antibiotics at least twice a year.  A 
30 percent rating is warranted for incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and that requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  A 60 
percent rating is warranted for incapacitating episodes of 
infection of four to six week total duration per year, or; 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic use almost continuously.  
Incapacitating episodes are defined as episodes requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97, DCs 
6600, 6601.  

DC 6601 also provides that bronchiectasis may be rated 
according to pulmonary impairment, as for chronic bronchitis, 
under DC 6600.  Under this DC, a 10 percent rating is 
warranted if the Forced Expiratory Volume in one second (FEV-
1) is 71 to 80 percent of predicted value, the ratio FEV-1/ 
Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) is 66 to 80 percent predicted.  A 30 
percent rating is warranted if FEV-1 is 56 to 70 percent of 
predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO 
(SB) is 56 to 65 percent predicted.  A 60 percent rating is 
warranted if FEV-1 is 40 to 55 percent of predicted value, 
FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent 
predicted, or if maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, is rated 100 
percent disabling.  38 C.F.R. § 4.97. 

Service connection for bronchiectasis was granted by rating 
decision dated March 1945, and a 10 percent disability 
evaluation was assigned.  The disability evaluation was 
increased to 30 percent by rating decision dated March 2000.  

The veteran filed the present claim for an increased rating 
in October 2002.  At that time, the veteran reported a 
productive cough with dark green sputum, of several weeks 
duration.  He was treated with antibiotics and a rescue 
inhaler.  Pulmonary function testing showed an FEV-1 of 66 
percent predicted, post-bronchodilator, and FEV/FVC ratio of 
68 percent.  No DLCO (SB) test results were available. 

On VA examination in May 2003, the veteran reported a 
productive cough with yellowish-green sputum and shortness of 
breath.  He had received antibiotic therapy for the previous 
6 months.  His weight was stable, and there was no 
hemoptysis.  There were no episodes of incapacitation 
requiring bedrest ordered by a physician.  

Pulmonary function tests conducted in June 2003 showed an 
FEV-1 of 67 percent predicted, and an FEV/FVC ratio of 72 
percent.  "DL" results were 60 percent of predicted. 

In September 2003, the veteran's symptomatology was 
exacerbated by additional shortness of breath and productive 
coughing.  He was treated with antibiotics.  In November 
2003, the veteran was diagnosed with chronic ischemic heart 
disease, but there was no discussion of cor pulmonale or 
right ventricular hypertrophy.  A cardiac catheterization 
showed evidence of coronary artery disease, but there was no 
mention of pulmonary hypertension.  

Pulmonary function testing conducted in December 2003 showed 
FEV-1 of 73 percent, post-bronchodilator, and FEV/FVC ratio 
of 74 percent post-bronchodilator.  "DL" results were 72 
percent of predicted.

On VA examination in August 2004, the veteran reported chest 
tightness, congestion, shortness of breath and a productive 
cough.  He denied hemoptysis.  He had been on continuous 
antibiotic therapy since 2003 with little relief of his 
symptoms.  There was no evidence of anorexia or weight loss.  
Pulmonary function testing showed FEV-1 of 69 percent, and an 
FEV/FVC ratio of 69 percent.  There were no DLCO (SB) 
results.  

On VA examination in January 2009, the veteran continued to 
report productive cough with "occasional, slight" 
hemoptysis and shortness of breath on mild exertion.  He had 
had 11 days of physician-ordered bedrest in the past 12 
months.  He could not conduct household chores, shop, 
exercise, travel, or engage in recreational activities.  
There was no history of anorexia.  There was some weight loss 
but no evidence of malnutrition.  Pulmonary function testing 
showed "mild obstructive lung defect" with FEV-1 of 72 
percent predicted, post-bronchodilator, and an FEV/FVC ratio 
of 66 percent post-bronchodilator.  DLCO (SB) testing was 65 
percent of predicted value.  

Upon review of the evidence, the Board finds that a rating in 
excess of 30 percent for bronchiectasis is not warranted 
under Diagnostic Codes 6600 or 6601.  38 C.F.R. § 4.97.  The 
most recent pulmonary function tests show a FEV-1 of 72 
percent predicted and a FEV-1/FVC of 66 percent predicted, 
with a DLCO (SB) of 65 percent predicted.  There has never 
been a FEV-1 of 40 to 55 percent of predicted value, FEV-
1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  There is no cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension, nor is there evidence of outpatient oxygen 
therapy or episodes of acute respiratory failure.  The 
veteran's symptoms more closely approximate the criteria for 
a 30 percent rating under DC 6600.

In addition, the competent medical evidence does not show 
four to six weeks of incapacitating episodes due to 
respiratory problems during the past year.  VA examinations 
have all been negative for anorexia.  While there is a 
history of weight loss, there is no evidence that the 
veteran's recent weight loss is attributable to 
bronchiectasis.  The January 2009 VA examiner found no 
evidence of malnutrition.  The veteran reported no hemoptysis 
until his most recent VA examination, and then it was 
described as "occasional" and "slight."  Although the 
Veteran has continued antibiotic usage over the years, given 
the lack of incapacitating episodes, anorexia, weight loss 
attributable to bronchiectasis, or frank hemoptysis, the 
Board finds that the veteran's symptoms more closely 
approximate the criteria for a 30 percent rating under DC 
6601.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that where a lengthy 
adjudication of an increased rating claim may have resulted 
in an increase in severity of the service-connected disorder 
during the pendency of the claim, staged ratings should be 
considered.  Although the present claim has been pending for 
many years, the record contains no evidence of an increase in 
severity of the veteran's bronchiectasis since the filing of 
his claim in October 2002.  The weight of the credible 
evidence demonstrates that the manifestations of the 
veteran's service-connected disorder have warranted no more 
than a 30 percent rating during this period.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
bronchiectasis.  The evidence does not show bronchial asthma 
or pulmonary emphysema; thus, he is not entitled to a rating 
under DCs 6602 and 6603, respectively.  While the veteran has 
a diagnosis of chronic obstructive pulmonary disorder (COPD) 
under DC 6604, pulmonary function testing does not show 
entitlement to a rating in excess of 30 percent under that 
particular DC.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The 
evidence of record does not demonstrate that the veteran's 
service-connected bronchiectasis presents an exceptional or 
unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran is retired and 
there is no evidence that bronchiectasis was the cause of his 
retirement or would provide an unusual employment handicap.  
Although the veteran has had some brief periods of 
hospitalization, they are not so frequent or unusual that 
they would constitute grounds for a higher rating.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for service 
connected bronchiectasis.  Thus, the preponderance of the 
evidence is against the veteran's increased rating claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a rating in excess of 30 percent for 
bronchiectasis is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


